Title: From George Washington to Thomas Pinckney, 20 February 1796
From: Washington, George
To: Pinckney, Thomas


          
            Dear Sir,
            Philadelphia 20th Feb. 1796
          
          Permit me to intrust the enclosed dispatches to your care, and to request that they may be forwarded agreeably to their directions; but by private conveyances, rather than by the mail; as I am not disposed to saddle those Gentlemen with the Postage.
          
          Having come to the resolutions which are implied in the enclosed printed notification, I take the liberty of transmitting them to you; for no other purpose, believe me, than merely to put it in your power to say (if enquiries should be made of you) for lands to be rented in the vicinity of the Federal city, or to be sold, that you are possessed of information that may merit attention.
          As Wheat is the Staple commodity of the part of the country in which my Mount Vernon estate lies, I mean to fix the rent in that article; and to ask a bushel and half for every acre of arable land in the lease (giving the priviledges contained in the printed publication) to be discharged in failure of that Crop, in Cash, at the price it bears in the market.
          I have very little expectation of accomplishing the Renting part of my plan for next year; nor would I attempt it at all, with the slovenly farmers of this country, if there was a tolerable well grounded hope of getting them from any other; where husbandry is better understood, and more rationally practiced. With great esteem & regard I am—Dear Sir Your Obedt & Affecte
          
            Go: Washington
          
        